Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20        PageID.55316     Page 1 of 18




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

  FORD MOTOR COMPANY,

        Plaintiff,                              Case No. 15-cv-10628
                                                (consolidated with Case No. 15-11624)
  v.                                            Hon. Matthew F. Leitman

  VERSATA SOFTWARE, INC. et al.

       Defendants.
  __________________________________________________________________/
     ORDER (1) SUSTAINING FORD’S OBJECTIONS (ECF No. 730) TO
  SPECIAL MASTER’S REPORT AND RECOMMENDATION (ECF No. 725)
       AND (2) ADOPTING FORD’S PROPOSED CONSTRUCTIONS

        In this action, Plaintiff Ford Motor Company and Defendants Versata

  Software, Inc., Versata Development Group, Inc., and Trilogy, Inc. (collectively,

  “Versata”) dispute whether Ford infringed Versata’s software patents and

  misappropriated Versata’s trade secrets. The intellectual property at issue relates to

  computer software used in vehicle configuration.

        On August 23, 2019, the Court referred to Special Master Larry Graham a

  claim construction dispute relating to two claim limitations in United States Patent

  Number 7,739,080 (the “‘080 Patent”). (See Order Appointing Special Master, ECF

  No. 101; Order Referring Claim Construction Dispute, ECF No. 698.) The Special

  Master filed a report and recommendation (the “R&R”) recommending that the

  claim limitations did not need further construction on February 11, 2020. (See R&R

                                            1
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20       PageID.55317     Page 2 of 18




  ECF No. 725.) Ford filed timely objections to the R&R on March 5, 2020. (See

  Objections, ECF No. 730.) For the reasons that follow, Ford’s objections are

  SUSTAINED.

                                            I

         “The ‘080 [Patent] is entitled ‘Consolidation of Product Data Models,’” and

  it “relates to a method for combining multiple configuration models into a single

  unified configuration model, with the resulting unified configuration model

  containing the union of the allowable combinations from each of the models being

  combined while automatically resolving any such errors.” (R&R, ECF No. 725,

  PageID.53974-53975.) The ‘080 Patent is thoroughly and accurately described at

  pages 3-11 of the R&R, and the Court adopts that description for the purposes of this

  Order. (See id., PageID.53974-53982.)

        The two claim limitations at issue are found in Claim 1 of the ‘080 Patent.

  Claim 1 “defines a method for consolidating multiple configuration models.” (Id.,

  PageID.53975.) It provides as follows:

               1. A method of using a computer system to consolidate
               multiple configuration models of a product, the method
               comprising:

               performing with the computer system:

               identifying a conflict between at least two of the
               configuration models, wherein the configuration models
               are organized in accordance with respective directed
               acyclic graphs, each configuration model includes at least
                                           2
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20        PageID.55318     Page 3 of 18




               one ancestor configuration model family space and a child
               configuration model family space below the ancestor
               configuration model family space, a first of the conflicting
               configuration models comprises an ancestor configuration
               model family space that is different than an ancestor
               configuration model family space of a second of the
               conflicting configuration model, and each child
               configuration model family space constrains the ancestor
               configuration model family space above the child in
               accordance with configuration rules of the configuration
               model to which the child belongs;

               extending at least one of the ancestor configuration
               model family spaces of the conflicting configuration
               models so that the ancestor configuration model family
               spaces of the first and second conflicting configuration
               models represent the same ancestor configuration model
               family space;

               removing from the child configuration model family
               space any configuration space extended in the ancestor
               of the child configuration family space; and

               combining the first and second configuration models into
               a single, consolidated model that maintains a non-cyclic
               chain of dependencies among families and features of
               families for use in answering configuration questions
               related to the product.

  (Id., PageID.53975-53976; emphasis added.) The “extending” and “removing”

  claim limitations bolded in the quote above are the two limitations now at issue.

        The “extension process” referenced in Claim 1 “is further described in the

  ‘080 [P]atent with reference to Figure 8.” (Id., PageID.53978.) Figure 8, with the

  accompanying language from the ‘080 Patent, is reproduced below. (See ECF No.

  710-3, PageID.53181, 53192.) As reflected below, Figure 8 refers to, among other
                                            3
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20   PageID.55319   Page 4 of 18




  things, “adding space to ENG family and removing space from SER.” (Id.,

  PageID.53181; emphasis added.)




                                       4
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20        PageID.55320     Page 5 of 18




                                           II

                                            A

        The parties have two disagreements related to the claim limitations “extending

  at least one of the ancestor configuration model family spaces” and “removing from

  the child configuration model family space any configuration space extended in the

  ancestor of the child configuration family space.” First, the parties disagree as to

  whether there is an active claim construction dispute concerning these limitations.

  Ford says there is an active dispute; Versata says there is not. Second, if and to the

  extent there is an active dispute, the parties offer different approaches to the

  limitations. Ford insists that the limitations require construction by the Court, and

  Ford offers proposed constructions. Versata contends that the limitations need no

  construction by the Court and that the limitations “are best understood within their

  plain and ordinary meaning.” (Versata Resp., ECF No. 736, PageID.54283.) A table

  displaying the parties’ respective positions is produced below:

      Claim Limitation             Ford’s Proposed            Versata’s Proposed
                                    Construction                Construction

   extending at least one of   Adding configuration         Plain and ordinary
   the ancestor                information to at least      meaning.
   configuration model         one of the ancestor
   family spaces               configuration model
                               family spaces




                                            5
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20        PageID.55321     Page 6 of 18




      Claim Limitation             Ford’s Proposed            Versata’s Proposed
                                    Construction                Construction

   removing from the child      Removing from the child Plain and ordinary
   configuration model          configuration model       meaning.
   family space any             family space the same
   configuration space          configuration information
   extended in the ancestor     added to at least one of
   of the child configuration   the ancestor
   family space                 configuration model
                                family spaces during the
                                extending step.

                                            B

        The construction of the claim limitations at issue has been debated for several

  years. That history is described in detail in the R&R. (See R&R, ECF No. 725,

  PageID.53982-53987.)

        In brief summary, the dispute related to these claim limitations initially arose

  in the context of initial claim construction. There were two aspects to the dispute at

  that time: whether the term “automatically” should be included in the construction

  and whether the term “adding” should be used instead of “extending.” (See Versata

  Resp., ECF No. 736, PageID.54280, quoting 9/13/2016 Hr’g Tr. at 186.) “At that

  time, Ford contended that ‘extending at least one of the ancestor configuration model

  family spaces’ meant ‘automatically adding configuration space into the parent

  family,’ while Versata asserted that no construction was necessary.” (R&R, ECF No.

  725, PageID.53982.) The parties focused primarily on the aspect of the dispute

  concerning whether to add “automatically” to the construction, but Ford carefully
                                            6
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20           PageID.55322     Page 7 of 18




  explained its rationale for proposing the word “adding.” More specifically, Ford

  said that it was “concern[ed]” that Versata was “going to say extending is something

  other than what’s shown in Figure 8 somehow, that it’s just taking what’s in one

  model and putting into the other model, which is why [Ford] used [the term] adding.”

  (9/13/2016 H’rg Tr. at 207, ECF No. 739-2, PageID.54311.) Versata responded and

  appeared to agree with Ford that “adding” properly captured the meaning of the

  limitation:

                No, we’re not trying to read anything other than what’s
                disclosed in the patent. It’s just the specification refers to
                it as extending. It says on column 9, ‘extend the engine
                family in model 612,’ so we just wanted to change it to
                adding.

  (Id. at 208, PageID.54312; emphasis added.) It does not appear that the Special

  Master definitively resolved whether “adding” should be included in the

  construction of this claim limitation in his report and recommendation on claim

  construction.

        Issues related to the construction of the “extending” and “removing” claim

  limitations arose again in the context of the parties’ summary judgment motions. “In

  its motion, Ford argued that its accused [] software did not meet the extending and

  removing limitations [in Claim 1 of the ‘080 Patent] because [Ford’s] software

  rearranges the order of family levels, but the information in the families remains the




                                              7
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20       PageID.55323    Page 8 of 18




  same; according to Ford no family space is ‘extended’ (or, in Ford’s words, ‘added’)

  and then ‘removed’ after being extended.” (R&R, ECF No. 725, PageID.53984.)

        The Court referred the patent portions of the summary judgment motions to

  the Special Master for a report and recommendation, and he held a hearing on those

  potions of the motions. As the Special Master accurately noted, during that hearing,

  Versata “sometimes used ‘adding’ interchangeably with ‘extending.’” (Id.,

  PageID.53986.) Indeed, Versata suggested that “you need to add” in order to meet

  the “extending” limitation:

              Now you get to the claim language. So the claim language
              you have the extending, so you’re extending to a – to at
              least one ancestor configuration model family. It can be
              multiple, you don’t have to just – you are not limited to
              one space, you can add to more than one, of the
              conflicting configuration. So that’s the ‘612. You are
              going to add to that so that ancestor matches the ancestor
              of ‘602. So you need to add to at least one ancestor
              configuration model family space. Okay. So you can do
              it to one space in that ancestor, you could add
              information to all spaces, but as long as you add
              information to one space, you’ve satisfied the claim
              limitation. And if the software does something in
              addition to that, that’s okay as long as you are adding
              space – adding information to the model family space,
              and then you remove from the child configuration, model
              family space, the corresponding space that was extended.
              Okay.

  (9/13/2018 Hr’g Tr. at 147, ECF No. 710-4, PageID.53346; emphasis added.)

  “Versata also argued that moving families up or down adds data to the ancestor

  space.” (R&R, ECF No. 725, PageID.53986, citing 9/13/2018 Hr’g Tr. at 153-154,
                                           8
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20         PageID.55324     Page 9 of 18




  ECF No. 710-4, PageID.53352-53353; emphasis added.)                 As at the claim

  construction phase of this action, it does not appear that the Special Master

  definitively resolved on summary judgment whether “adding” should be included in

  the construction of these limitations.

                                            C

         On July 7, 2019, Ford sent a letter to the Court in which it asserted that there

  was an active claim construction dispute with respect to both the “extending” and

  “removing” claim limitations described above. (Ford 7/7/2019 Ltr., ECF No. 677-

  3.) Ford insisted that the Court needed to “resolve” the claim construction dispute

  “in advance of trial.” (Id., PageID.52124.).) Versata disagreed that there was a live

  claim-construction dispute. (Versata 7/7/2019 Ltr., ECF No. 677-2.) Versata said

  that “Ford had its opportunity to present claim construction issues on these terms

  through the Markman process” and that the Special Master “issued recommended

  constructions on these terms in November 2016.” (Id., PageID.52121.) Versata

  insisted that “[n]othing justifie[d] new claim construction briefing at this late stage

  of the case.” (Id.)

         The Court referred this dispute to the Special Master for a report and

  recommendation. (See Order, ECF No. 698.) More specifically, the Court referred

  the following two questions to the Special Master:

                (1) Is there a claim construction dispute between the
                parties that the Court should resolve at this point in the
                                             9
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20         PageID.55325   Page 10 of 18




               proceedings, or do Mr. Graham’s previous claim
               construction and summary judgment recommendations, as
               adopted (or adopted in part) by the Court already resolve
               the allegedly-live claim construction dispute described
               above?; and

               (2)    What is the proper construction for the “extending”
               and “removing” limitations of the ‘080 Patent? The Court
               asks Mr. Graham to answer this second question no matter
               how he answers first question.

  (Id., PageID.52770.)

        The parties submitted briefs on these questions to the Special Master, and he

  held a telephonic hearing on November 21, 2019. (See R&R, ECF No. 725,

  PageID.53972-73.) He then issued the R&R on February 11, 2020. (See R&R, ECF

  No. 725.) He first determined that “there is no active [claim construction] dispute”

  with respect to the “extending” and “removing” claim limitations. (Id.,

  PageID.53989.) He concluded that because “this dispute presents an issue which

  was asserted by Ford during the prior claim construction proceedings but rejected

  [by him], [it] is therefore a restatement of a previously settled claim construction

  argument that does not generate an active dispute.” (Id.)

        Next, the Special Master considered “the meaning of [the] extending and

  removing [limitations].” (Id.) He found that if the limitations “are to be given a

  construction other than [their] plain and ordinary meaning, neither party provide[d]

  a viable candidate.” (Id.) He therefore recommended that the limitations “be given



                                           10
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20       PageID.55326    Page 11 of 18




  their plain and ordinary meaning, with no further construction needed.” (Id.,

  PageID.53996.)

                                           D

        Ford filed timely objections to the R&R on March 5, 2020. (See Objections,

  ECF No. 730.) Ford insists that there is an active dispute regarding the construction

  of the “extending” and removing” claim limitations and that the Special Master erred

  when he left the terms unconstrued and recommended that they be given their “plain

  and ordinary meaning.” (Id., PageID.54050.) Versata opposed Ford’s objections

  (see Versata Resp., ECF No. 736), and the Court held a hearing on the objections on

  June 4, 2020.

                                           III

        The Court greatly appreciates the Special Master’s efforts to resolve this

  dispute. However, it respectfully disagrees with his recommendations and declines

  to adopt them.

                                           A

        First, there plainly is a dispute between Ford and Versata with respect to how

  the “extending” and “removing” claim limitations should be construed. Ford says

  that the Court must construe the limitations, and it has provided the Court a

  construction of both terms.     Versata counters that construction “beyond [the

  limitations’] plain and ordinary meaning [is] unnecessary, redundant, [] unhelpful


                                           11
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20          PageID.55327    Page 12 of 18




  …, would not add clarity for the jury, would change the meaning of the claim, and

  would not be easier to grasp than the plain and ordinary meaning [of the

  limitations].” (Versata Resp. Br., ECF No. 736, PageID.54283.) Thus, there is

  clearly a dispute between the parties about (1) whether the “extending” and

  “removing” claim limitations need to be construed and (2) the construction of those

  terms.

           Second, the Court respectfully rejects the Special Master’s conclusion that the

  “extending” and “removing” claim limitations do not need a construction beyond

  their plain and ordinary meaning. In the R&R, the Special Master noted that “[t]he

  word ‘extending’ suggests making something larger, or expanding its coverage area,

  and this general usage of ‘extending’ is ‘non-technical and within the ken of an

  average juror.’” (R&R, ECF No. 725, PageID.53990.) But the use of the term

  “extending” in the claim limitation is neither “general” nor “non-technical.” Instead,

  as Versata repeatedly acknowledged, the term involves “adding” information, and

  that is not necessarily synonymous with the “general” understanding of the term

  “extending” as “expanding” a “coverage area.”

           Moreover, the need for the Court to construe the “extending” and “removing”

  claim limitations is underscored by Versata’s struggles to supply the “plain and

  ordinary” meaning that the jury would ascribe to the claims absent a construction by

  the Court. Versata did not provide such a meaning in its written response to Fords’


                                             12
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20         PageID.55328     Page 13 of 18




  objections to the R&R. (See Versata Resp. Br., ECF No. 736.) Moreover, during the

  hearing on Ford’s objections to the R&R, the Court gave Versata several

  opportunities to provide the plain and ordinary meaning of the claim limitations, but

  Versata could not provide a satisfactory definition.        Since Versata could not

  sufficiently provide the plain and ordinary meaning of these limitations, it follows

  that a jury will not be able to sensibly ascribe such a meaning to the limitations.

        Finally, the Court is not persuaded by Versata’s reliance on the Federal

  Circuit’s decision in ActiveVideo Networks, Inc. v. Verizon Commc’ns, Inc., 694

  F.3d 1312, 1324-25 (Fed. Cir. 2012). In ActiveVideo, the parties disputed whether

  the limitation “superimposing” needed further construction beyond the plain and

  ordinary meaning of that term. See id. The Federal Circuit concluded that it did not.

  The court held that “[i]t was up to the jury to determine from the evidence presented

  at trial whether the ActiveVideo system satisfied the plain and ordinary meaning of

  the ‘superimposing’ limitations.” Id. at 1325. But ActiveVideo did not contain any

  detailed analysis concerning how a district court should determine whether a claim

  limitation requires construction, and the court’s conclusion that the term

  “superimpose” as used in the particular limitation at issue in that case says little, if

  anything, about whether the “extending” and “removing” limitations here require

  construction by this Court.




                                            13
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20       PageID.55329     Page 14 of 18




                                            B

        Having concluded that it is necessary to provide a construction of the two

  claim limitations at issue, the Court must determine that proper construction. As

  explained above, Ford has provided specific constructions of each claim limitation

  while Versata has not. The parties’ respective constructions are repeated below:

       Claim Limitation             Ford’s Proposed           Versata’s Proposed
                                     Construction               Construction

   extending at least one of    Adding configuration        Plain and ordinary
   the ancestor                 information to at least     meaning.
   configuration model          one of the ancestor
   family spaces                configuration model
                                family spaces

   removing from the child      Removing from the child Plain and ordinary
   configuration model          configuration model       meaning.
   family space any             family space the same
   configuration space          configuration information
   extended in the ancestor     added to at least one of
   of the child configuration   the ancestor
   family space                 configuration model
                                family spaces during the
                                extending step.

        The Court is persuaded by Ford’s proposed constructions for several reasons.

  First, the constructions are consistent with the specifications included in the ‘080

  Patent itself. As noted above, one of the specifications included in the ‘080 Patent

  – Figure 8 included and described above – specifically uses the phrase “adding

  space.” (ECF No. 710-3, PageID.53181.) Where, as here, the claim limitations do

  not have an “ordinary meaning to a skilled artisan at the time of filing of the patent
                                            14
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20        PageID.55330     Page 15 of 18




  application … the specification usually supplies the best context for deciphering

  claim meaning.” Honeywell Intern. Inc. v. Universal Avionics Systems, Inc., 488

  F.3d 982, 991 (Fed. Cir. 2007). Thus, Figure 8 of the ‘080 Patent supports Ford

  construction of these claim limitations that includes the term “adding.” See also

  Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (“[O]ur cases

  recognize that [a] specification may reveal a special definition given to a claim term

  by the patentee that differs from the meaning it would otherwise possess. In such

  cases, the inventor’s lexicography governs”).

        Moreover, as described in detail above and as the Special Master

  acknowledged, Versata has repeatedly “used ‘adding’ interchangeably with

  ‘extending.’” (R&R, ECF No. 725, PageID.53986.) While that conduct by Versata

  certainly does not compel the Court to adopt Ford’s proposed constructions, it

  provides a good indication that even Versata understands that the claim limitations

  involve “adding,” as Ford contends.

        Nor is the Court persuaded by the Special Master’s reasons for rejecting

  Ford’s proposed construction and adopting Versata’s proposal to give the terms their

  plain and ordinary meaning. The Special Master first concluded that “Ford’s

  proposal does not add clarity for the jury.” (R&R, ECF No. 725, PageID.53992.) He

  asserted that “[t]he word ‘extending’ is an everyday word” and it is “used in its

  ordinary sense in the claims.” (Id.) But for all of the reasons stated above, the Court


                                            15
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20        PageID.55331    Page 16 of 18




  disagrees. The term “extending” is not used in isolation; it is part of larger claim

  limitation. And that claim limitation, as a whole, is not an “everyday word” and

  does not have an “ordinary sense” in which it is used. Put simply, without a defined

  construction from the Court, the claim limitation has no clarity at all.

        The Special Master next concluded that “Ford’s proposal is a substitution that

  may change the meaning of the claim.” (Id., PageID.53992.) However, Ford’s

  proposed construction is consistent with the ‘080 Patent itself – specifically, Figure

  8 which expressly refers to “adding space.” There is no persuasive evidence in the

  record that Ford’s proposed constructions would change the meaning of the claim

  limitations.

        The Special Master then asserted that “there is no claim construction presently

  offered for consideration which would settle a claim construction debate.” (Id.) But

  the Court’s adoption of Ford’s proposed construction does settle the debate. The

  claim limitations at issue will be given Ford’s proposed constructions. That settles

  the debate about whether the Court should construe the claim limitations or whether

  the limitations should be given their plain and ordinary meaning.

        The Special Master next found that “nothing in the intrinsic or extrinsic record

  supports a particular construction, or requires Ford’s proposed construction.” (Id.,

  PageID.53993.) But again, the specification included at Figure 8 supports Ford’s

  construction because it uses the phrase “adding space.” And, as described in detail


                                            16
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20       PageID.55332    Page 17 of 18




  above, Versata itself has repeatedly referred to the claim limitations as “adding

  space” and “adding information.” (9/13/2018 Hr’g Tr. at 147, ECF No. 710-4,

  PageID.53346.)

        Finally, the Special Master found that no construction of the claim limitations

  was necessary beyond their plain and ordinary meaning because “the surrounding

  claim language provides sufficient clarity.” (R&R, ECF No. 725, PageID.53992.)

  But for all of the reasons stated in this order, the Court believes that the claim

  limitations, when read as a whole, are not clear, and that construction of the claims

  is necessary. Indeed, when asked specifically at the hearing on Ford’s objections

  how the claims should be understood in the absence of a construction by the Court,

  Versata could not provide a satisfactory or persuasive answer.       And the Court

  concludes that Ford’s proposed constructions – the only proposed constructions

  provided by either party – should be adopted.

                                           IV

        For all of the reasons stated above, Ford’s objections to the R&R (ECF No.

  730) are SUSTAINED and Ford’s proposed constructions of the claim limitations

  at issue are ADOPTED.

        IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
  Dated: June 11, 2020                   UNITED STATES DISTRICT JUDGE


                                           17
Case 2:15-cv-10628-MFL-EAS ECF No. 757 filed 06/11/20     PageID.55333   Page 18 of 18




         I hereby certify that a copy of the foregoing document was served upon the
  parties and/or counsel of record on June 11, 2020, by electronic means and/or
  ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         18
